DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 10, 20, 21, 27 and 34 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 20, 21, 27 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhushan et al, application no. 2015/0382375, hereinafter known as Bhushan.

As to claim 1, Bhushan discloses a first communication apparatus comprising: circuitry configured to: (Bhushan, figure 3, Base Station, 302 (communication apparatus), with scheduling entity (resources allocation unit)), allocate to a second communication apparatus, reception radio resources in a specific  frequency channel; allocate transmission radio resources at least partially overlapping the reception radio resources on a time axis (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to User Equipments UE’s (other communication apparatus); figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources); notify the second communication apparatus of information regarding the reception radio resources and the transmission radio resources (Bhushan, [0056]-[0057], base station, using scheduling entity, schedules UE’s according to the determined reception and transmission resources); and permit the second communication apparatus to transmit a signal of at least one of random access, Grant-free access, or Grant-less access in a limited range of the transmission radio resources at least partially overlapping the reception radio resources  (Bhushan, figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources;  [0092], UE sending Random Access message that UE’s use without being allocated resources or granted access as known in the art). 

As to claim 3, Bhushan discloses wherein the circuitry is further configured to: allocate the reception radio resources for transmission of data from the first communication apparatus to the second communication apparatus and allocate the transmission radio resources for transmission of a response to the data from the second communication apparatus to the first communication apparatus (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s, figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, and a second is allocated transmission resources; [0055]-[0056], sending by UE’s in the uplink; [0115] using communication method of figure 3, 4 for sending control information such as an Acknowledgement response to received data). 

As to claim 20, the claims are rejected as applied to claim 1 above by Bhushan. 

As to claim 21, Bhushan discloses a first communication apparatus comprising: circuitry configured to receive, from a second communication apparatus, a notification of information regarding reception radio resources allocated in a specific frequency channel and transmission radio resources allocated to at least partially overlap the reception radio resources on a time axis (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s, figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources [0056]-[0057], base station, using scheduling entity, schedules UE’s according to the determined reception, transmission resources); receive a first radio signal in the reception radio resources and transmit a second radio signal in the transmission radio resources (Bhushan, Figure 3 and 4, UE’s receives the resource allocation and uses it accordingly to communicate), and permitting the second communication apparatus to transmit a signal of at least one of random access, Grant-free access, or Grant-less access in a limited range of the transmission radio resources at least partially overlapping the reception radio resources (Bhushan, figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources;  [0092], UE sending Random Access message that UE’s use without being allocated resources or granted access as known in the art).

As to claims 27, Bhushan discloses receive from the second communication apparatus in the reception radio resources; and transmit a response to the data to the second communication apparatus in the transmission radio resources allocated once or a plurality of times during the allocation of the reception radio resources (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s; figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources a second is allocated transmission resources;  [0073], plural timeslots (one or a plural of times) where time-frequency sharing of resources according figure 3 and 4 are determined for plural UE’s in half duplex communications;  [0115] using communication method of figure 3, 4 for sending control information such as an Acknowledgement response to received data).

As to claim 34, the claims are rejected as applied to claim 1 above by Bhushan. 

Response to Arguments

Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. Applicant recites in the remarks:
Bhushan describes that the base station 302 transmits the download signal to the first UE 304, and at the same time, receive the uplink signal from the second UE 306. Bhushan further describes that the path loss between the scheduling entity 302 and the given UE is measured by using techniques used in cellular systems. However, Bhushan does not describe that the base station 302 permits the UE 304/306 to transmit a signal of at least one of random access, Grant-free access, or Grant-less access in a limited range of transmission radio resources at least partially overlapping reception radio resources. 
Therefore, Bhushan does not describe the feature of "permit the second communication apparatus to transmit a signal of at least one of random access, Grant- free access, or Grant-less access in a limited range of the transmission radio resources at least partially overlapping the reception radio resources," as recited in amended independent claim 1.

Examiner respectfully disagrees. The amended independent claims recite reception resources allocated to a second device while transmission resources are allocated otherwise.  This can be read as reception resources are allocated to one device and transmission resources are allocated to another device.  Prior Bhushan invariably teaches that as clarified in the updated rejection citations above.  While one device is using reception resources, device 304 for example, another device, 302, may be using transmission resources so both devices are communicating while overlapping in time.  Further Bhushan dicloses that UE’s are permitted to send random access messages as known in the art.  One of ordinary skill in the art can certainly design a communication system in view of Bhushan to send random access message from one device while overlapping in time with another device that is receiving another message. Also, random message are transmitted as needed by UE at any given time as known in the art including when other device may be communicating overlapping in time. 

Allowable Subject Matter

Claims 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Application Publications
20140112254, Lindoff; Bengt
20190238305, Lee; Moon-il
20180035458, ISLAM; TOUFIQUL
20150063245, Gao; Xuejuan
20180191483, YAMAZAKI; Chiharu
20180035459, Islam; Toufiqul
20130343241, Niu; Huaning
20100091725, Ishii; Hiroyuki
20180242059, Berner; Stephan
20130301486, Kishiyama; Yoshihisa


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            
/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467